Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements (Nos.333-134526, 333-138879 and 333-146713) on Form S-8, and the Registration Statement (No.333-136748) on Form S-3, of our report dated January 8, 2009 , which report includes explanatory paragraphsexpressing substantial doubt about the Company's ability to continue as a going concern and the restatement of the financial statements as of and for the year ended December31, 2007 with respect to the change in presentation of certain shares of common stock,with respect to our audit of the consolidated financial statements and schedule of eMagin Corporation included in this Annual Report on Form10-K/A for the year ended December31, 2007. We also consent to the reference to our firm as "Experts" in the Registration Statement on Form S-3. /s/
